Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 24, 2005, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not comply with certification and registration requirements.
Claimant was terminated from his position as a security officer on April 17, 2003 and, on September 15, 2004, applied for unemployment insurance benefits over the Internet. He claims to have used the Internet to certify for benefits on a weekly basis thereafter. The Unemployment Insurance Appeal Board, however, ruled that claimant was ineligible to receive benefits from April 20, 2003 through September 12, 2004, September 20, 2004 through September 26, 2004, September 27, 2004 through October 31, 2004 and December 13, 2004 through December 19, 2004 because he did not comply with registration and certification requirements required by Labor Law § 596. Claimant appeals.
We affirm. “It is well settled that registering and certifying *1040for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to. eligibility for benefits” (Matter of Newman [Commissioner of Labor], 23 AD3d 816, 816 [2005] [citations omitted]; see Labor Law § 596; 12 NYCRR 473.1, 473.2, 473.3; Matter of Weier [Commissioner of Labor], 30 AD3d 951, 952 [2006]). Whether a claimant has demonstrated good cause excusing noncompliance with these requirements is a factual issue for the Board to resolve (see 12 NYCRR 473.1 [g]; 473.2 [e]; Matter of Weier [Commissioner of Labor], supra at 952; Matter of Newman [Commissioner of Labor], supra at 816). Claimant’s preferred excuses for failing to comply with the registration and certification requirements were rejected by the Administrative Law Judge as incredible. As part of its fact-finding function, the Board was entitled to discount claimant’s testimony and conclude that he did not have good cause for failing to comply with the necessary requirements. Accordingly, substantial evidence supports its decision (see Matter of Larkin [Commissioner of Labor], 12 AD3d 829, 830 [2004]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.